DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Buczynski on 02/24/2021.

The application has been amended as follows (see Claims filed on 02/17/2021):
Claim 2 is cancel.
Claim 3, line 1, replace “Claim 2,” to --Claim 1,--.
Claim 3, line 2, after “the flange” add --contains--.
Claim 3, line 2, delete “is made of a ceramic material containing”.
Claim 3, line 3, replace “the low-resistance” with --the multiple low-resistance--.
Claim 3, line 3, delete “region contains a metal”.
Claim 3, line 3, after “low-resistance” add --regions contain the reduced metal oxide--.

Claim 4, line 3, delete “resulting from reoxidation of the metal.”.
Claim 4, line 3, replace “metal oxide” with --metal oxide.--.

Reasons for Allowance
Claims 1, 3-10, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, the outer electrode has a metal thin-film section in contact with the lateral surface and a thick-film electrode section which is a metal composite film in contact with the bottom surface, the thick-film electrode section having a thickness greater than a thickness of the thin-film section, a portion of the thin-film section and a portion of the thick-film electrode section are each in direct contact with the lateral surface, a part of the lateral surface in contact with the thin-film section has a reduced layer including multiple low-resistance regions containing a reduced metal oxide, and the thin-film section has an end that is proximate to a location of an end of the reduced layer on the lateral surface.
Claim 15 recites, inter alia, the outer electrode has a metal thin-film section in contact with the lateral surface and a thick-film electrode section which is a metal composite film in contact with the bottom surface, the thick-film electrode section having a thickness greater than a thickness of the thin-film section, a portion of the thin-film section and a portion of the thick-film electrode section are each in direct contact with the lateral surface, and a part of the lateral surface in contact with the thin-film section has a reduced layer that is spaced from top and bottom surfaces of the flange, the reduced layer including multiple low-resistance regions containing a reduced metal oxide.
Claim 16 recites, inter alia, the outer electrode has a metal thin-film section in contact with the lateral surface and a thick-film electrode section which is a metal composite film in contact with the bottom surface, the thick-film electrode section having a thickness greater than a thickness of the thin-film section, a portion of the thin-film section and a portion of the thick-film electrode section are each in direct contact with the lateral surface, and a part of the lateral surface in contact with the thin-film section has a reduced layer that is spaced from an end of the thick-film section, the reduced layer including multiple low-resistance regions containing a reduced metal oxide.
Claim 17 recites, inter alia, the outer electrode has a metal thin-film section in contact with the lateral surface and a thick-film electrode section which is a metal composite film in contact with the bottom surface, the thick-film electrode section having a thickness greater than a thickness of the thin-film section, a portion of the thin-film section and a portion of the thick-film electrode section are each in direct contact with the lateral surface, and the thickness of the thin-film section is larger at an edge of the thick-film section where the thick-film section and the thin-film section directly contact the lateral surface and extends at that same thickness to a location proximate to a top surface of the flange.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837